Case: 18-60276     Document: 00515980329          Page: 1    Date Filed: 08/16/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 16, 2021
                                   No. 18-60276                          Lyle W. Cayce
                                                                              Clerk

   Irma Emperatriz Berrios-Bruno; Julio Cesar Rodriguez-
   Berrios; David Elias Rodriguez-Berrios,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                    Petitioner for Review from an Order of the
                           Board of Immigration Appeals
                              BIA No. A202 004 616
                              BIA No. A202 004 617
                              BIA No. A202 004 618


   Before Smith, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Irma Emperatriz Berrios-Bruno seeks review of a Board of
   Immigration Appeals (“BIA”) decision affirming an Immigration Judge’s
   (“IJ”) denial of her asylum petition on behalf of herself and her two minor


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60276      Document: 00515980329          Page: 2    Date Filed: 08/16/2021




                                    No. 18-60276


   children. Finding no error in the agency’s decisions, we deny the petition for
   review.
                                          I.
          Berrios is an El Salvadorean citizen. Around 2003, when she was
   fifteen years old, she began a relationship with David Elias Rodriguez Cortes.
   After Berrios gave birth to the first of their two sons, the family moved into a
   home on land belonging to Berrios’ family. Berrios and Rodriguez never
   officially married, but Berrios described their relationship as a common-law
   marriage or domestic partnership, and she testified that Rodriguez had long
   been physically and emotionally abusive.
          In 2014, a man named Alfredo, who purported to be a representative
   of the MS-13 gang, approached Rodriguez and demanded money. To stave
   off threatened violence, Rodriguez began making semi-regular payments to
   Alfredo until, later that year, he was kidnapped for failure to meet the gang’s
   payment demands. Berrios then learned of Rodriguez’ payments for the first
   time when Alfredo told Berrios that MS-13 had kidnapped Rodriguez. Berrios
   recognized from Alfredo’s tattoos that he was an MS-13 member. Alfredo
   later wrote Berrios a letter threatening her and her children unless she paid
   him. Berrios then fled with her children to the United States, where she
   surrendered to border officials. While in detention, she learned that
   Rodriguez had escaped his captivity and fled to his brother’s home in Playa
   El Espino, about fifty miles from Berrios’ hometown. At some point in 2015,
   Rodriguez also fled El Salvador to the United States.
          After the Department of Homeland Security concluded that Berrios
   was removable, Berrios and her two children applied for asylum, withholding
   of removal under the Immigration and Nationality Act (“INA”), and
   protection under the Convention Against Torture (“CAT”). Berrios’
   application listed her two children as derivatives. Berrios asserted two




                                          2
Case: 18-60276      Document: 00515980329           Page: 3     Date Filed: 08/16/2021




                                     No. 18-60276


   grounds for asylum. First, she sought asylum based on the domestic abuse
   Rodriguez inflicted upon Berrios. She thus asserted a fear of persecution in
   El Salvador due to her membership in the particular social group of “nuclear
   family members of David Elias Rodriguez Cortes.” Second, she claimed
   relief on account of her fear of retribution by the MS-13 gang for Rodriguez’
   escape, also due to her relationship to Rodriguez.
          At a hearing before an IJ, Berrios testified about the abuse she suffered
   from Rodriguez and the threats she had received from MS-13 in El Salvador.
   She feared that the gang would find and kill her and her children if she
   returned to El Salvador. The Berrios family also presented the testimony of
   Dr. Thomas Boerman, whom the IJ recognized as an expert in “gangs and
   other organized criminal groups in El Salvador.” Dr. Boerman testified about
   MS-13’s culture generally, and opined that the gang would be intent on
   punishing Rodriguez for his escape, and that this punishment would include
   killing Berrios. Dr. Boerman said that “typically” the MS-13 gang would
   threaten a targeted individual’s family because “part of that strategy of terror
   is to say that once you . . . are on our radar screen, once you fall into disfavor
   with us, it is not just you that is at risk but the people you love most, and
   that’s a critical dimension in how they coerce the public into complying with
   their [] demands.” According to Dr. Boerman, if the gang could not find and
   kill Rodriguez after his escape, “his wife . . . would then serve as the proxy
   for their rage. They would punish him by harming her.” Dr. Boerman
   acknowledged that MS-13 might be less stringent with Berrios’ children, but
   he still opined that they were at risk of violence from MS-13. Dr. Boerman
   stated that he had seen hundreds of cases where MS-13 had beaten and killed
   children belonging to targeted families.
          To support its applications, the Berrios family submitted identity
   documents, written statements from family and interested individuals, social
   media information, evidence of country conditions, and declarations from



                                           3
Case: 18-60276      Document: 00515980329          Page: 4   Date Filed: 08/16/2021




                                    No. 18-60276


   Dr. Boerman and six other putative experts. Berrios’ mother, for example,
   submitted a signed statement asserting that the gang had threatened to kill
   Berrios if Berrios did not pay her husband’s ransom. Berrios’s mother also
   noted, however, that the family had not heard from the gang since Rodriguez’
   escape.
          The IJ denied the family’s claims for asylum, withholding of removal,
   and protection under the CAT, and ordered the family removed to El
   Salvador. The IJ first concluded that Berrios was not credible in her
   testimony regarding Rodriguez’ abuse, and denied her domestic-violence-
   based asylum petition. The IJ then “accepted” Dr. Boerman’s testimony as
   it pertained to gangs in El Salvador, but the IJ nonetheless found that Berrios
   and her children had not shown that their fear of persecution involved a
   protected ground. The IJ observed that regardless of whether a nuclear family
   can be a basis for asylum, economic extortion is not cognizable under the
   INA. The IJ determined that the family relationship to Rodriguez was
   “entirely subordinate to the primary reason for the harm,” which was the
   gang’s illicit financial motive. The IJ found that “putting pressure on family
   members” was “simply [a] means to an end.” The IJ similarly denied the
   claims for withholding of removal and CAT protection.
          Berrios appealed to the BIA, which affirmed the IJ’s decision and
   dismissed the appeal. As to the family-based claim for asylum and
   withholding of removal, the BIA “acknowledge[d] that family may constitute
   a particular social group,” but it did not analyze the viability of Berrios’
   asserted social groups. Instead, the BIA affirmed by finding no error in the
   IJ’s ruling that the gang’s motivation was financial “as opposed to harming
   [Berrios and her children] on account of their family status.”. The BIA
   reasoned that Dr. Boerman’s testimony was “not inconsistent with” the IJ’s
   conclusion that any desire to harm Berrios and her children “was entirely
   subordinate to the primary motivation of perpetuating the criminal



                                         4
Case: 18-60276      Document: 00515980329           Page: 5    Date Filed: 08/16/2021




                                     No. 18-60276


   enterprise.” The Berrios family timely filed a petition for review in this court,
   contesting only the agency’s nexus determination for the family-based
   asylum claim. We have subject-matter jurisdiction under 8 U.S.C.
   § 1252(b)(1) and (2).
                                          II.
          We typically review only the BIA’s decision, but we also review the
   IJ’s decision if it had “some impact on” the BIA’s decision. Wang v. Holder,
   569 F.3d 531, 536 (5th Cir. 2009). We review factual findings under the
   substantial evidence standard, and we review legal questions de novo. Rui
   Yang v. Holder, 664 F.3d 580, 584 (5th Cir. 2011). The BIA’s factual
   determination that an alien is not eligible for asylum or withholding of
   removal is reviewed under the substantial evidence standard. Chen v.
   Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Under that standard, Berrios
   must show that “the evidence is so compelling that no reasonable factfinder
   could” conclude against her. Orellana-Monson v. Holder, 685 F.3d 511, 518
   (5th Cir. 2012) (internal quotation marks and citation omitted).
          Berrios’ primary arguments on appeal center around nexus and the
   extent to which an asylum applicant’s protected ground must factor into her
   credible fear of persecution. She argues that she is “eligible for asylum
   because she was persecuted on account of her status as [Rodriguez’] nuclear
   family member[.]”She contends that the BIA erroneously required her to
   prove that her family status was the central reason for her persecution. She
   argues instead that under the INA, she must show only that her status as
   Rodriguez’ family member was a central reason for her persecution. Finally,
   Berrios contends that the IJ wrongly concluded that Berrios was not credible,
   and that he impermissibly substituted his own opinions and speculation for
   record evidence, tainting the IJ’s entire ruling.




                                          5
Case: 18-60276        Document: 00515980329             Page: 6      Date Filed: 08/16/2021




                                         No. 18-60276


           As a preliminary matter, any error in the IJ’s credibility determination
   was harmless. That determination pertained only to a separate ground that
   Berrios asserted for asylum and which is not contested on appeal. Further,
   the BIA did not adopt the IJ’s credibility determination, so that
   determination has no bearing on this appeal. INS v. Bagamasbad, 429 U.S.
   24, 25 (1976) (“As a general rule courts and agencies are not required to make
   findings on issues the decision of which is unnecessary to the results they
   reach.”). And as Berrios has not shown she is eligible for refugee status, any
   error in the immigration judge’s credibility assessment was harmless. Luna-
   Garcia v. Barr, 932 F.3d 285, 292 (5th Cir. 2019), cert. denied, 141 S. Ct. 157
   (2020) (denying a petition for review where, even absent the error, “there is
   no realistic possibility that the BIA would reach another outcome than to
   dismiss [the] appeal”).
                                              III.
           An applicant for asylum must demonstrate that she is a “refugee”
   within the INA’s meaning. See 8 U.S.C. § 1158(b)(1)(B)(i). A refugee is a
   person outside her country of nationality who “is unable or unwilling to
   return to . . . that country because of persecution or a well-founded fear of
   persecution on account of race, religion, nationality, membership in a
   particular social group, or political opinion.” Id. § 1101(a)(42)(A). 1 An
   asylum applicant must therefore prove that she belongs to a protected class,



           1
              The INA does not define “persecution on account of . . . membership in a
   particular social group,” 8 U.S.C. § 1101(a)(42)(A), and courts have repeatedly recognized
   the phrase as ambiguous. E.g., INS v. Aguirre-Aguirre, 526 U.S. 415, 425 (1999)
   (acknowledging “that the BIA should be accorded Chevron deference as it gives ambiguous
   statutory terms concrete meaning through a process of case-by-case adjudication” (internal
   quotation marks and citation omitted)). We therefore have often deferred to the BIA’s
   interpretation of the INA’s nexus requirement. See Orellana-Monson v. Holder, 685 F.3d
   511, 517 (5th Cir. 2012).




                                               6
Case: 18-60276      Document: 00515980329           Page: 7    Date Filed: 08/16/2021




                                     No. 18-60276


   and that she was persecuted because of that characteristic. Thuri v. Ashcroft,
   380 F.3d 788, 792 (5th Cir. 2004) (noting the requirement that the “alien
   [must] prove some nexus between the persecution and the five protected
   grounds” (citing Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 349 (5th Cir.
   2002))); INS v. Elias-Zacarias, 502 U.S. 478, 482–84 (1992) (requiring a
   showing of compelling evidence of the motive behind the persecution).
          An asylum applicant satisfies this burden by showing that her
   protected characteristic “was or will be at least one central reason for
   persecuting the applicant.” 8 U.S.C. § 1158(b)(1)(B)(i). This means that
   while the protected ground, such as membership in a particular social group,
   “need not be the only reason for harm, it cannot be incidental, tangential,
   superficial, or subordinate to another reason for harm.” Sealed Petitioner v.
   Sealed Respondent, 829 F.3d 379, 383 (5th Cir. 2016). The BIA and this court
   have recognized that a nuclear family may constitute a particular social group
   under the INA. See Pena Oseguera v. Barr, 936 F.3d 249, 250–51 (5th Cir.
   2019). To show proof of the required nexus, the petitioner “must
   demonstrate through some evidence, either direct or circumstantial, that the
   persecutors know of his (the alien’s) political opinion and [have] or will likely
   persecute him because of it.” Ontunez-Tursios, 303 F.3d at 351. The
   petitioner need not provide direct proof of her persecutor’s motives, but
   must provide “some evidence of it, direct or circumstantial.” Elias-Zacarias,
   502 U.S. at 483. When, as is often the case, a persecutor has multiple or
   mixed motives, the agency must then conduct a mixed-motive analysis to
   determine whether the protected ground was “at least one central reason”
   for the persecution. Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir. 2009); 8
   U.S.C. § 1158(b)(1)(B)(i). We examine the contours of that test below.




                                          7
Case: 18-60276      Document: 00515980329          Page: 8    Date Filed: 08/16/2021




                                    No. 18-60276


                                         A.
          Berrios contends that the IJ and BIA applied an incorrect legal
   standard by requiring her to show that family membership was the “primary
   motivation” for her persecution. Instead, she argues that she need show only
   that her family membership was one central reason for her persecution.
   Although Berrios articulates the correct standard, we are not convinced that
   the IJ or the BIA deviated from controlling precedent or applied an incorrect
   standard. An asylum applicant must first show that a protected ground
   motivated her persecution. Elias-Zacarias, 502 U.S. at 483. If an applicant
   has made this threshold showing but there are other, non-protected grounds
   motivating the persecution, the agency must then conduct a mixed-motive
   analysis to determine whether the protected ground was “at least one central
   reason” for the persecution. 8 U.S.C. § 1158(b)(1)(B)(i); Shaikh, 588 F.3d at
   864. Under that test, the applicant need not prove that her protected ground
   was the central reason, but the existence of a protected ground, by itself, does
   not necessarily suffice to show nexus. Matter of L-E-A-, 27 I. & N. Dec. 40,
   45 (BIA 2017), aff’d in part, rev’d in part, 27 I. & N. Dec. 581 (A.G. 2019),
   reinstated, 28 I. & N. Dec. 304 (A.G. 2021) (“[N]exus is not established
   simply because a particular social group of family members exists and the
   family members experience harm.”). Conversely, the existence of an
   unprotected motivation does not necessarily defeat nexus.
          What matters is the relative weight of the protected ground. To gauge
   this weight, the BIA has articulated a sequential two-step test: first the
   applicant must demonstrate that the protected ground was a but-for cause of
   the persecution; and second she must demonstrate that the protected ground
   played more than a minor role in motivating the persecution. Matter of L-E-
   A-, 27 I. & N. Dec. at 43-44. “If the persecutor would have treated the
   applicant the same if the protected characteristic . . . did not exist, then the
   applicant has not [satisfied the but-for cause test.]” Id. After satisfying this



                                          8
Case: 18-60276      Document: 00515980329          Page: 9    Date Filed: 08/16/2021




                                    No. 18-60276


   first prong, the applicant must then demonstrate that the protected ground
   was not “incidental, tangential, superficial, or subordinate to another reason
   for harm.” Sealed Petitioner, 829 F.3d at 383. A protected ground will likely
   be incidental when it is but a means to an ultimate, unprotected end. E.g.,
   Ramirez-Mejia v. Lynch, 794 F.3d 485, 492 (5th Cir. 2015).
          The agency’s analysis comports with these standards. The IJ
   concluded that Berrios’ family status played no more than a minor role in the
   gang’s motivation to persecute her, and therefore that her application failed
   on the second prong of the BIA’s promulgated nexus test. Although the IJ
   did not use the phrase “one central reason,” he cited our decision in Ramirez-
   Mejia for the proposition that Berrios’ “family relationship is entirely
   subordinate to the primary motivation of the alleged persecutor, that being a
   criminal gang.” The BIA found no clear error in this factual conclusion,
   noting that the IJ’s decision was “not inconsistent” with Dr. Boerman’s
   testimony that the gangs’ “strategy of terror undergirds how [they] compel
   others to accede to their criminal demands,” and therefore that Berrios’
   family status is “entirely subordinate” to its interests in money and power in
   El Salvador. Contrary to Berrios’ argument, nowhere did the agency require
   her to prove that her family status was the only central reason, or even the
   most central reason. Instead, it concluded that Berrios had not demonstrated
   that her family status was a central reason.
                                         B.
          We also find no clear error in the agency’s conclusion, which is
   consistent with our caselaw. “[T]o obtain judicial reversal of the BIA’s
   determination” that the gang did not target Berrios on account of a protected
   ground, Berrios “must show that the evidence [s]he presented was so
   compelling that no reasonable factfinder could fail to find” the nexus
   requirement satisfied. Elias-Zacarias, 502 U.S. at 483–84. It is “[q]uite beside




                                          9
Case: 18-60276     Document: 00515980329           Page: 10    Date Filed: 08/16/2021




                                    No. 18-60276


   the point” that the record might support the conclusion that Berrios’ family
   status was at least one central reason for the gang’s efforts to extort her. Id.
   at 481 n.1. The substantial-evidence standard does not permit us to re-weigh
   evidence or to substitute our own factual determinations for the agency’s.
   Chen v. Gonzales, 470 F.3d at 1134. We ask only whether a reasonable
   factfinder could agree with the agency’s determination; i.e., whether
   substantial evidence supports the agency’s nexus conclusion.
          It is true that Berrios’ family status likely explains why the gang
   persecuted her and not some other person. There is nothing that she did to
   draw the gang’s ire; it was only the actions of her children’s father that made
   her a target. The Fourth Circuit found nexus under similar circumstances. In
   Hernandez-Avalos v. Lynch, 784 F.3d 944 (4th Cir. 2015), a mother was
   threatened by gang members because she refused to let her son join their
   ranks. Id. at 947. The Fourth Circuit recognized that the gang’s motive was
   recruitment and not a free-standing grudge against the family. Id. at 950. But
   that “recruitment motiv[e],” the Fourth Circuit explained, “did not
   preclude the existence of another central reason – family ties – for that same
   persecution,” because it was the mother’s tie to her son that explained why
   she, rather than another person, was targeted for threats. Id.
          We disagree with this approach and find, moreover, that this approach
   is inconsistent with caselaw from the BIA, this court, and the majority view
   of other circuits. See, e.g., Sanchez-Castro v. U.S. Att’y Gen., 998 F.3d 1281,
   1287 (11th Cir. 2021) (“We decline to follow [the Fourth Circuit’s] reasoning
   because it expands the nexus inquiry to include family status as a central
   reason even when it is ‘incidental’ and ‘subordinate to another reason for
   harm.’”); Orellana-Recinos v. Garland, 993 F.3d 851, 858 (10th Cir. 2021)
   (“To the extent that the Fourth Circuit’s opinion holds that a gang’s threats
   to persuade a mother to encourage, or at least allow, a son to join the gang is
   necessarily persecution on account of the mother’s membership in the son’s



                                         10
Case: 18-60276     Document: 00515980329            Page: 11   Date Filed: 08/16/2021




                                     No. 18-60276


   nuclear family, we are unpersuaded.”). See also Matter of L-E-A-, 27 I. & N.
   Dec. at 46-47 (“Any motive to harm the [applicant] because he was a member
   of his family was, at most, incidental. In this regard, we point out that the
   evidence does not indicate that the persecutors had any animus against the
   family or the [applicant] based on their biological ties, historical status, or
   other features unique to that family unit.”).
          First, Berrios’ assertion is inconsistent with the INA’s text. Under
   Berrios’ and the Fourth Circuit’s reasoning, the family member whom the
   gang principally extorts would not be entitled to eligibility, as extortion does
   not qualify as a protected ground, but another family-member, targeted by
   the gang in only an ancillary fashion, could qualify. Garcia v. Holder, 756 F.3d
   885, 890 (5th Cir. 2014) (“This court does not recognize economic extortion
   as a form of persecution under immigration law[.]”). However, the INA
   requires that an asylum applicant be persecuted “on account of” her
   membership in a particular social group. The INA therefore “makes motive
   critical” to obtaining asylum, and that motive must be specifically tied to one
   of the five grounds enumerated in the statute. Elias-Zacarias, 502 U.S. at 483.
   The BIA has thus clarified that an applicant’s membership in a particular
   social group is not a motive for persecution if the persecutors are simply
   pursuing separate, unprotected objectives and the applicant’s membership in
   the group is relevant only as a means to an end, that it just allows the
   persecutors to achieve their objectives. See Matter of L-E-A-, 27 I. & N. Dec.
   at 43-45.
          Here, the BIA reasonably concluded—and the record does not compel
   a contrary conclusion—that the gang targeted Berrios only to effectuate its
   interests in maintaining a viable extortion regime, not because it had some
   animus against Rodriguez’ family. This is not to say that nexus is defeated
   anytime a persecutor is motivated by financial interests. The result might be
   different if, say, the gang had a pattern of targeting only certain families. See



                                          11
Case: 18-60276       Document: 00515980329             Page: 12      Date Filed: 08/16/2021




                                        No. 18-60276


   Id. at 46-47 (noting that nexus may be established where the gang’s animus
   is rooted in traits unique to a specific family). But according to Berrios’
   expert, the gang would have had the same attitude toward anyone who defied
   its extortion demands. Berrios’ relationship to Rodriguez is thus relevant
   only as a means to the gang’s illicit financial objectives. Further
   demonstrating this means-end relationship, as opposed to animus against
   Berrios’ family, is that Berrios’ family members remain in El Salvador,
   unmolested by the gang. Ontunez-Tursios, 303 F.3d at 353 (“The fact that a
   persecutor has not opposed other members of the same group suggests that
   the persecution was not on account of that group membership.”).
           Second, the BIA’s conclusion is consistent with this court’s caselaw.
   In Ramirez-Mejia v. Lynch, 794 F.3d 485 (5th Cir. 2015), gang members in
   Honduras had murdered the petitioner’s brother and then began sending the
   petitioner anonymous notes demanding that she reveal information that her
   brother may have revealed to her. Id. at 487. When the petitioner failed to
   respond to those notes, gang members shot up her father’s business, after
   which she fled the country. Id. The petitioner argued that she was persecuted
   on account of her relationship to her brother, because, had she not been
   related to her brother, the gang would not have targeted her. Id. at 492
   (arguing that “[w]ithout her relationship to her brother, the gang would not
   have asked her about any hypothetical ‘information’”). We rejected this
   argument and held that she was not entitled to withholding of removal. 2 We
   concluded that there “is no reason to suppose that those who persecute to


           2
             It should be noted that withholding of removal imposes “a higher standard than
   asylum.” Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). However, this court has held
   that applicants for withholding of removal must similarly show that a protected ground,
   including membership in a particular social group, was or will be “at least one central
   reason for persecuting the applicant.” Revencu v. Sessions, 895 F.3d 396, 402 (5th Cir.
   2018).




                                              12
Case: 18-60276     Document: 00515980329           Page: 13   Date Filed: 08/16/2021




                                    No. 18-60276


   obtain information also do so out of hatred for a family, or vice versa,” and
   therefore “the evidence that gang members sought information from
   Ramirez-Mejia about her brother, without more, does not support her claim
   that the gang intended to persecute her on account of her family.” Id. at 493.
   We also relied on “the fact that other members of her family, who have
   remained in Honduras, have not faced persecution on the basis of their
   membership in the family.” Id. We took a similar approach in Quinteros-
   Hernandez v. Sessions, 740 F. App’x 57 (5th Cir. 2018). There, the petitioner
   alleged that gang members pressured her son to join their ranks by
   threatening to kill her son’s family. Id. at 58. But there was no evidence that
   “family members who remained in El Salvador were threatened after
   Quinteros-Hernandez and her son left the country, nor is there any evidence
   that gang members threatened her or attempted to recruit her son due to their
   animosity toward her family.” Id. Accordingly, the petitioner failed to show
   that “her family membership was a central reason for the alleged persecution
   and was not subordinate or tangential to the gang members’ recruitment of
   Herrera-Quinteros.” Id. Accord Parra-Hernandez v. Sessions, 712 F. App’x
   446, 447 (5th Cir. 2018).
          So too here. The gang’s only motivation was extortion, not animus
   against Berrios based on her family status. Because Berrios’ relationship to
   Rodriguez was subordinate and tangential to the gang’s illicit financial
   motives, the relationship was not a central reason for the gang’s demands.
   Because substantial evidence and this court’s caselaw support the agency’s
   determination, we DENY the petition for review.




                                         13